      BEFORE THE UNITED STATES JUDICIAL PANEL
           ON MULTIDISTRICT LITIGATION

  IN RE: JOHNSON & JOHNSON
  AEROSOL         SUNSCREEN
  MARKETING,           SALES        MDL No. 3015
  PRACTICES, AND PRODUCTS
  LIABILITY LITIGATION

                 NOTICE OF RELATED ACTION

      Pursuant to Rule 6.2(d) of the Rules of Procedure for the United

States Judicial Panel on Multidistrict Litigation, Plaintiff Conrad De

Los Santos hereby gives notice of this related action:

   • Conrad De Los Santos v. Johnson & Johnson et al., No. 2:21-cv-
     01208-JHE (N.D. Ala)

      Party Represented: Plaintiff Conrad De Los Santos


                          Submitted: September 3, 2021




                          François M. Blaudeau (ASB-7722-D32F
                          Evan T. Rosemore (ASB-3760-N10B)
                          SOUTHERN MED LAW
                          2224 1st Ave North
                          Birmingham, AL 35203
                          D: 205.547.5525
                          F: 205.547.5526
                          francois@southernmedlaw.com
                          evan@southernmedlaw.com

                          Attorneys for the Plaintiff
